Motion for leave to appeal as a poor person granted so as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorneys for respondents and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court. Concur—Botein, P. J., Breitel, Valente, Stevens and Eager, JJ.